DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ogasawara et al., US 2014/0184966 A1 .
Claim 1 is anticipated by Ogasawara et al. figures 1-3 and accompanying text which discloses an electro-optical pane (e.g., display panel) including:
. a display region 60 
. a first terminal group 400 including a plurality of first terminals 410/430/460/470/480 arranged along a first side of the electro-optical panel 
. a second terminal group 500 disposed between the first terminal group 400 and the display region 60 as well as including a plurality of second terminals arranged along the first side
. wherein a number of the plurality of second terminals is smaller than a number of the plurality of first terminals (see fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Fujikawa, US 2017/0184903 A1.
Regarding claim 1, Fujikawa discloses an electro-optical pane (figs 4-6) including:
. a display region 200 
. a first terminal group 120 including a plurality of first terminals 121 arranged along a first side of the electro-optical panel 
. a second terminal group 130 including a plurality of second terminals 131 arranged along the first side
. wherein a number of the plurality of second terminals 131 is smaller than a number of the plurality of first terminals 121 (see fig. 4).
Fujikawa does not disclose the second terminal group 130 being disposed between the first terminal group 120 and the display region 200.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the Fujikawa’s second terminal group between the first terminal group and the display region, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Re claim 2, wherein the plurality of first terminals 121 are arranged in the first terminal group 120 at a first terminal pitch W1, and the plurality of second terminals 131 are arranged in the second terminal group 130 at a second terminal pitch W2 greater than the first terminal pitch W1 (see fig 6).
Re claim 3, wherein a width of each of the plurality of second terminals 131 is wider than a width of each of the plurality of first terminals 121 (see fig. 6).
Re claim 4, although Fujikawa does not disclose a width of the second terminal group 130 is narrower than a width of the first terminal group 120, the modification to Fujikawa would result the width of the second terminal group 130 being narrower than the width of the first terminal group 120 due to rearrangement area in order to fit to an FPC 31.

Allowable Subject Matter
Claims 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871